   Case 2:19-mj-00188-DEM Document 1 Filed 03/20/19 Page 1 of 2 PageID# 1


                                                                        FILED
                     IN THE UNITED STATES DISTRICT COURT


                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                      m 2 0 2019
                               NORFOLK DIVISION


UNITED STATES OF AMERICA


                                      case HO.
                                      Court Date:    April 17, 2019
DEVAUN L. STRAW


                             CRIMINAL INFORMATION


                                   (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about February 10, 2019, at the Navy Exchange at Naval

Station Norfolk, Virginia, in the Eastern District of Virginia, the

defendant, DEVAUN L. STRAW, did willfully and knowingly steal and purloin

property of the United States of a value less than $1,000.00.

      (In violation of Title 18, United States Code, Section 641.)


                                     G. Zachary Terwilliger
                                     United States Attorney


                             By:          I u.
                                     fames T. Cole
                                    ^Special Assistant U.S. Attorney
                                     Office of the U.S. Attorney
                                     101 West Main Street, Suite 8000
                                     Norfolk, VA 23510
                                     Ph: (757) 441-6712
                                     Fax:(757) 441-3205
                                     James.Cole®usdoi.gov
   Case 2:19-mj-00188-DEM Document 1 Filed 03/20/19 Page 2 of 2 PageID# 2


                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                    % q.
                               imes T. Cole
                             ffepecial Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                             James.ColeOusdoj.gov



                             10     fW.       201?
                             Date
